[LETTERHEAD OF IPG PHOTONICS CORPORATION] April 21, VIA EDGAR Mr. Jay Webb Division of Corporation Finance Mail Stop United States Securities and Exchange Commission Washington, D.C. 20549 RE:IPG Photonics Corporation Form 10-K for the year ended December 31, 2007 Filed March 13, 2008 File No. 001-33155 Dear Mr. Webb: Below are our responses to your Comment Letter dated March 31, 2008 regarding our Form 10-K for the year ended December 31, 2007.The responses are in the same order in which your letter was written. We acknowledge that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 36 Liquidity and Capital Resources, page 48 1. We note from disclosures on page F-7 that your marketable securities consist primarily of auction-rate securities that are classified as available-for-sale securities.Tell us and revise the liquidity section of MD&A in future filings to discuss whether any of the securities you hold are reasonably likely to affect your financial condition, liquidity or results of operations in a material way, expanding your discussion and analysis in applicable future filings to provide your investors with information necessary for a clear understanding of any trend or uncertainty.Refer to Item 303(a) of Regulation S-K.In addition, provide all appropriate disclosure required by Item 305 of Regulation S-K. We have concluded that, as of December 31, 2007, the auction-rate securities held by the Company were not reasonably likely to affect our financial condition, liquidity or results of operations in a material way.We based this conclusion on the fact that, prior to filing the Form 10-K on March 13, 2008, we had already disposed of approximately $4.5 million of the $7.0 million of auction-rate securities that we held at December 31, 2007.The proceeds from the sale of these securities were equal to their carrying value.We intend to dispose of the remaining $2.5 million of auction-rate securities that we hold during the second quarter of 2008.However, the most recent auctions for the two positions that comprise the remaining $2.5 million of auction-rate securities have failed.If, due to further auction failures, it becomes uncertain that we will be able to dispose of our remaining auction-rate securities during the second quarter of 2008, we intend to reclassify the carrying value of such auction-rate securities as long-term investments instead of marketable securities. At this time we do not believe that the fair value of the auction-rate securities that we hold is less than their carrying value because the securities are insured and are rated Aaa/AAA by Moody’s and Standard & Poor’s and AA by Fitch.We will continue to evaluate the fair values of these securities to the extent that they remain unsold, their ratings are downgraded in the future or there is other evidence of an impairment. We will revise the liquidity section of MD&A in future filings discuss whether any of the securities that we hold are reasonably likely to affect our financial condition, liquidity or results of operations in a material way and will expand our discussion and analysis in applicable future filings to provide our investors with information necessary for a clear understanding of any trend or uncertainty.In addition, we will provide all appropriate disclosure required by Item 305 of Regulation S-K. The Company expects that it will include the following additional disclosure in its Form 10-Q for the three months ended March 31, 2008: ITEM
